Citation Nr: 1827202	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with alcohol abuse (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran presented sworn testimony at a hearing before the undersigned in June 2015.  This matter was remanded by the Board in October 2015 for additional development.


FINDING OF FACT

During the appeal period, the Veteran's PTSD has been productive of depression, anxiety, suspiciousness, disturbances of motivation and mood, chronic sleep impairment, occasional nightmares, decreased energy, difficulty in establishing and maintaining effective relationships, social avoidance and difficulty in adapting to stressful circumstances (including in a work-like setting) resulting in deficiencies in most areas and render him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017). 

 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks an initial disability rating for PTSD of 70 percent and a TDIU throughout the appeal period.  The Board finds that the Veteran's PTSD has been productive of sufficiently severe occupational and social impairment to warrant a 70 percent rating, and has rendered him unable to maintain a substantially gainful occupation during the appeal period.  

A.  Entitlement to Rating in Excess of 50 Percent

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of symptoms and the extent to which they cause occupational and social impairment.  See Bankhead v. Shulkin, 29 Vet. App. 10, 18 (2017); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  The rating criteria includes a non-exhaustive list of symptoms, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Bankhead, 29 Vet. App. at 18 (quoting Vazquez-Claudio, 713 F.3d at 116-17) (quotations omitted).  Thus, a veteran may qualify for a given disability rating by demonstrating that he or she suffers from the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms caused the level of occupational and social impairment associated with a particular disability evaluation.  Bankhead, 29 Vet. App. at 18; Vazquez-Claudio, 713 F.3d at 116-17 (quotations omitted).  In sum, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead, 29 Vet. App. at 22 (internal citations omitted).

The record shows that the Veteran's psychiatric symptomatology has been marked by depression, anxiety, suspiciousness, disturbances of motivation and mood, chronic sleep impairment, occasional nightmares, flashbacks, decreased energy, difficulty in establishing and maintaining effective relationships, social avoidance and difficulty in adapting to stressful circumstances (including in a work-like setting) that cause deficiencies in most areas and render him unable to maintain substantially gainful employment.  The Veteran reported that he has not had any romantic relationships during the appeal period and he does not socialize with any friends.  He testified that he spends time with his two dogs and keeps to himself.  The May 2016 VA examiner noted that the Veteran had difficulty in establishing and maintaining effective relationships and difficulty in adapting to stressful circumstances (including in a work-like setting).  The Veteran reported that he stopped working in 2011 because he could not get along with his supervisor and the record shows that he has not worked since that time.  The Veteran also reported an inability to maintain stable work or romantic relationships.  The Board finds that his occupational and social impairment are consistent with the criteria for a 70 percent rating.  

The evidence does not show that the Veteran's PTSD symptomatology during the appeal period included more serious symptoms such as those associated with the 100 percent rating or was productive of total occupational and social impairment.  The Veteran did was not noted to be a danger to himself or others, was found to have normal speech and thought processes, did not have any significant memory impairment, did not report hallucinations or delusions, and did not exhibit grossly inappropriate behavior.  The evidence shows that he has been able to care for himself, his two dogs and his home during the appeal period. Thus, a rating in excess of 70 percent is not warranted.

	B.  Entitlement to a TDIU

The Board also finds that the Veteran's PTSD has rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board has grants the Veteran a 70 percent disability rating for his PTSD throughout the appeal period.  Therefore, the schedular criteria for an award of TDIU has been met throughout the appeal.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment.  The record shows that since leaving the military, the Veteran has worked in a variety of positions as an aircraft mechanic.  He has not worked since 2011, at which time he left his job after disagreement with supervisor.  The Veteran asserts that working among other people would trigger his PTSD.  He reported a history of working in various positions for only a couple of years, and leaving several positions because of conflicts with supervisors.  In a July 2015 private psychiatric evaluation, the clinical psychologist noted that the Veteran's only long-term employment involved a lot of travel and transient relationships, and that he was never able to establish a long term romantic relationship despite his efforts to do so.  The Board finds that this inability to form relationships, as well as the Veteran's disturbances of motivation and mood, chronic sleep impairment, decreased energy, and difficulty in adapting to stressful circumstances, cause him to be unable to obtain or maintain substantially gainful employment and has done so throughout the appeal period.  Thus, entitlement to a TDIU is warranted.  


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.  

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


